622 So. 2d 638 (1993)
Joseph Henry SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. 93-363.
District Court of Appeal of Florida, Fifth District.
August 27, 1993.
James B. Gibson, Public Defender, and Daniel J. Schafer, Asst. Public Defender, Daytona Beach, for appellant.
No Appearance for appellee.
HARRIS, Chief Judge.
The judgment and sentence in this case are affirmed except for the assessment of *639 a public defender's lien against the defendant. The record does not show that the defendant was advised of his right to a hearing to contest the amount of the lien as required by Florida Rule of Criminal Procedure 3.720(d)(1). See also Bull v. State, 548 So. 2d 1103 (Fla. 1989). Therefore, the public defender's lien of $300.00 is stricken, without prejudice to the reimposition of the lien upon remand after compliance with Florida Rule of Criminal Procedure 3.720(d)(1).
JUDGMENT and SENTENCE AFFIRMED; LIEN QUASHED and REMANDED.
GRIFFIN and THOMPSON, JJ., concur.